IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEITH WARMBEIN,                            : No. 46 WM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
ALLEGHENY COUNTY,                          :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.